247 S.W.3d 589 (2008)
Robert ALLEN, Appellant/Employee,
v.
TREASURER OF the STATE of Missouri, CUSTODIAN OF The SECOND INJURY FUND, Respondent/Additional Party.
No. ED 90250.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
James M. Hoffmann, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Kareitha A. Osborne, Assistant Attorney General, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Robert Allen appeals the final award of the Labor and Industrial Relations Commission denying his worker's compensation claim. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).